Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 1 of 6 PageID# 1893




                             UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA (ALEXANDRIA)




 MARCIE D. VADNAIS,
                                                             No.: 1:18-cv-00540-LMB-IDD
                    Plaintiff,
        v.

 SIG SAUER, INC.,
                    Defendant.


                             PLAINTIFF’S PROPOSED VOIR DIRE

        Plaintiff Marcie D. Vadnais (Ms. Vadnais), by counsel and hereby files the following

 proposed voir dire:

                                            QUESTIONS

 1.     Does everyone understand that we’re in civil court, not criminal court? A criminal case is

 a case for intentional misconduct (e.g., someone intended to cause harm). A civil case is one

 where no one intended to cause harm but they were careless or negligent. Is everyone clear on

 that difference?

 2.     How do you feel about the concept of a company being held financially accountable for

 unintended harm they might cause by failing to act in a safe manner?

 3.     Burden of Proof – Preponderance of the Evidence. This burden requires you to return a

 verdict for the plaintiff if the scales tip even slightly in favor of her version of events. She does

 not need to prove her case beyond a reasonable doubt. That is the burden the government has in

 a criminal case.

 4.     Does anyone think that the preponderance burden of proof should be higher or more
Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 2 of 6 PageID# 1894




 demanding than it is?

 5.     How many of you have negative feelings about product liability or personal injury

 lawsuits?

 6.     How many of you have negative feelings about large jury verdicts?

 7.     Have any of you had bad experiences with law enforcement officers? Please explain.

 8.     If the evidence shows that all burdens of proof are met and that damages should

 be awarded, and that the damages are substantial, how many of you would be reluctant to return

 a large verdict simply because it is a large sum of money?

 9.     How many of you have negative feelings about awarding damages for intangible

 elements of damage such as physical pain and mental anguish?

 10.    How many of you have negative feelings about awarding damages for intangible

 elements of damage such as humiliation, embarrassment, or inconvenience?

 11.    How many of you have reservations about awarding damages for what a person will

 suffer in the future for the rest of her life because of a harm created by negligence or a defective

 product?

 12.    Does anyone here have any special knowledge or experience with firearms? Please

 describe.

 13.    Does anyone here think that gun companies should be given special treatment because

 the Second Amendment recognizes the right to bear arms? If so, please explain why.

 14.    How many of you have heard of any firearm that may have been defective? Please

 identify the manufacturer.

 15.    How many of you feel that if a product claims to meet an alleged industry standard that

 it cannot be defective no matter what the law or evidence may be?
                                                   2
Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 3 of 6 PageID# 1895




 16.     How many believe that no matter what the law is, if a manufacturer meets a minimum

 safety regulation, that the manufacturer should not be held liable even if it could have made the

 product safer?

 17.     Will anyone take issue if the Plaintiff, due to her injuries, is only present for some part of

 the trial?




 Dated: March 13, 2019


                                                        PLAINTIFF
                                                        MARCIE D. VADNAIS


                                        By:

                                                        __/s/_______________________
                                                        Jeffrey S. Bagnell
                                                        Jeffrey S. Bagnell, Esq., LLC
                                                        Admitted Pro Hac Vice
                                                        Federal Bar No. CT18983
                                                        55 Greens Farms Road, #200-60
                                                        Westport, Connecticut 06880
                                                        (203) 984-8820
                                                        (203) 255-4454 (fax)
                                                        jeff@bagnell-law.com

                                                        Attorney for Plaintiff

                                        By:             __/s/_________________________
                                                        Corey R. Pollard
                                                        VSB78931
                                                        Jenkins, Block, & Associates P.C.
                                                        1111 East Main St., Suite 803
                                                        Richmond, VA 23219
                                                        Tel: 804.788.4311
                                                        Email: cpollardjba@gmail.com

                                                   3
Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 4 of 6 PageID# 1896




                                          Attorney for Plaintiff




                                      4
Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 5 of 6 PageID# 1897




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of March 2019, undersigned counsel has served the
 plaintiff’s proposed Voir Dire electronically to counsel of record for defendant:

        Martin A. Conn. Esq.
        Matthew J. Hundley,Esq.
        Laura May Hooe, Esq.
        MORAN REEVES CONN PC
        100 Shockoe Slip, 4th Floor
        Richmond, Virginia 23219
        Telephone: (804) 421-6250
        Facsimile: (804) 421-6251
        mconn@moranreevesconn.com
        mhundley@moranreevesconn.com
        lmayhooe@moranreevesconn.com


                                      By:            __/s/________________________
                                                     Jeffrey S. Bagnell
                                                     Admitted Pro Hac Vice
                                                     Jeffrey S. Bagnell, Esq., LLC
                                                     55 Greens Farms Road, #200-60
                                                     Westport, Connecticut 06880
                                                     (203) 984-8820
                                                     (203) 255-4454 (fax)
                                                     jeff@bagnell-law.com

                                                     Counsel for Plaintiff

                                      By:            __/s/_________________________
                                                     Corey R. Pollard
                                                     VSB78931
                                                     Jenkins, Block, & Associates P.C.
                                                     1111 East Main St., Suite 803
                                                     Richmond, VA 23219
                                                     Tel: 804.788.4311
                                                     Email: cpollardjba@gmail.com

                                                5
Case 1:18-cv-00540-LMB-IDD Document 113 Filed 03/13/19 Page 6 of 6 PageID# 1898




                                          Counsel for Plaintiff




                                      6
